Title: 4th.
From: Adams, John Quincy
To: 


       Was absent from meeting all day. Read a Sermon, from Blair, in the forenoon, upon the duties of the young. Dined with White, Foster and Lovell, at my chamber. Weather cleared up in the afternoon.
       Josiah Burge, of Hollis, in New Hampshire, County of Hills­borough, was 20 the 19th. of last April; he is possessed of one of those calm, easy minds, which enjoy happiness, under almost all circumstances. His serenity is seldom ruffled by passion, or oppressed by melancholy. His circumstances are not fortunate, and he is obliged to be absent frequently from college. Careless of futurity, he views all objects in a fair light, and always hopes for the best. It were natural to suppose, a character of this cast, would be indolent in study; yet he is acknowledged to be a very good scholar, and his mental capacity, is far from deficient. With such a disposition, he cannot be disliked, and accordingly he is much esteemed. He intends to preach, and should he be settled among men, of liberal sentiments, I have no doubt, but he will be successful. Died. 1790.
      